El Juez Asociado Se. MacLeaey
emitió la siguiente opi-nión del Tribunal:
En esta causa se acusó al apelante de haber infringido la Ley Electoral. Se alega que la ofensa se cometió en 28 de Octubre de 1902, y consiste en haberse entregado por el acusado un documento privado, traspasando 'terrenos á un tal Vidal Robles, con el objeto de ilegal y fraudulentamente poner á Robles en una posición, en la cual pudiera inscri-birse como elector. Este delito se describe y pena en el artículo 144 del presente Código Penal. Se alega que Robles se presentó en 28 de Octubre último, en el Colegio No. 51 de la Municipalidad de Manatí, y obtuvo, por medio del tras-paso ilegal y fraudulento, ántes citado, el derecho de inscri-birse como elector en aquel precinto, contra la forma del estatuto para tales casos, hecho y proveido y contra la paz y dignidad del Estado. El acusado fué llevado ante el Tribunal de Distrito de Arecibo, y sostuvo que era inocente. Su representante compareció é hizo una moción sosteniendo por una declaración jurada, que no podía obtener un juicio justo é imparcial ante aquel Tribunal, y pidió que se tras-pasara la causa al Tribunal de Distrito de San Juan. Dicha moción fué denegada y renovada, y volvióse á denegar. Se citó al acusado para que presentara pruebas sobre el asunto, y rehusó hacerlo, diciendo que su declaración jurada era todo lo que exigía la ley. En apoyo de esta proposición legal se .refiere el abogado al párrafo 1 del artículo 171 del Código de Enjuiciamiento Criminal y al artículo 172 del mismo. El Tribunal de Distrito, después de considerar cuidadosamente la causa, denegó al peticionario su solicitud para que se traspasara la causa á otro Tribunal, y le infor-maron que tenía el derecho de pedir un juicio por jurado. Habiendo terminado el tiempo de su elección en ese asunto, se citó el día 23 de Enero para el juicio. El acusado com-pareció por mediación de su representante, é interpuso recurso de apelación para ante este Tribunal, bajóla antigua *506Ley de Enjuiciamiento Criminal, alegando que estaba auto-rizado por el artículo 534 de dicha Ley, y refiriéndose á la Orden General No. 118; alegando, además, la infracción del primer párrafo del artículo 171 del Código de Enjuiciamiento Criminal, ahora vigente, combinando así los dos Códigos y queriendo beneficiarse por el sistema antiguo, así como por el nuevo. También hace referencia al artículo 345 de la presente Ley de Enjuiciamiento Criminal. El Tribunal de Distrito, por voto de la mayoría, admitió el recurso y ordenó se prepararan los documentos apropósito. Uno de los Jueces, el Son. Otto Schoenrich, presentó su voto particular, el cual, en lo pertinente, dice así:
“Obligado á disentir de la opinión de la mayoría, opinó que el escrito del Sr. Ramos está completamente fuera de orden, pues según el artículo 345 del Código de Enjuiciamiento Criminal, solo puede apelarse en casos de felony, sobre cuestiones de derecho, y de la manera que prescribe el Capítulo I Título IX. Todas las apelaciones que no estén conformes á lo que dicho Capítulo determina, son nulas. Según el artículo 347, el acusado puede apelar de sentencia condenatoria definitiva, y de una providencia denegando una petición para la celebración de un nuevo juicio, y de una providencia después del fallo, que afecte los derechos sustanciales de la parte. En ningún otro caso puede apelarse. En este caso no se ha celebrado juicio, por consi-guiente, según el artículo 347, la apelación es nula. La Ley es clara, y no hay que acudir á la jurisprudencia para su interpretación, pero si á ella fuéramos, consultaríamos la jurisprudencia americana, y ella nos demuestra que en ningún Estado se admitiría una apelación antes del juicio. En este mismo Tribunal se denegó, en la causa contra Virgilio Ramos, una petición para el traslado de la causa. El abogado presentó escrito de apelación y esta también fué denegada. El tomar apelaciones antes del juicio prolongaría el procedimiento. Esta causa es un ejemplo. Estaba señalada para dentro de dos días y esta apelación la prolongará más. El acusado tiene tres medios cuando se siente agravado por una resolución del Tribunal; presenta su decla-ración de excepciones, y con ella, después de dictarse la sentencia, si es con-denatoria, establece su apelación. En razón de lo expuesto, opino que debe denegarse la apelación.”
En el recurso ante este Tribunal, el acusado fué represen-tado por su abogado, y el Pueblo fué representado por el Fiscal. La negativa del Tribunal de Distrito de conceder un traslado de resolución, es una providencia contra la cual *508no puede interponerse recurso de apelación ante este Tribunal. La Sección número 347 describe los autos y senten-cias contra las cuales el acusado puede interponer recurso de apelación, y son las siguientes: Primero: de una sentencia condenatoria definitiva; Segundo: de una providencia de-negando una petición para la celebración de nuevo juicio; Tercero: de una providencia dictada después del fallo que afecta, los derechos sustanciales de la parte. Estos son los únicos casos en que puede interponerse un recurso de apela-ción contra una sentencia de un Tribunal de Distrito para ante este Tribunal, á instancia de] acusado, y se demuestra claramente, que la causa que pende ante este Tribunal no se comprende bajo ninguna de éstas cláusulas. El remedio apropósito para el acusado, cuando su moción para el tras-lado le fué denegada, era el de presentar excepción 4 la decisióíi del Tribunal, la cual debía consignarse en un escrito de excepciones, formulado y firmado después de la sentencia firme, en el caso de que se decidiera la causa en su contra, y aún deseara apelar. Esta es la práctica universal en los Tribunales Americanos, y en el Estado de California, de cuyo Estado, el presente Código de Enjuiciamiento Criminal, en gran parte, se ha tomado. En vista de que no ha lugar á un recurso de una providencia de este carácter, de uno de los Tribunales de Distrito para ante este Tribunal, el pre-sente recurso debe declararse sin lugar, con las costas al recurrente, y así procede se dicte la sentencia.
■ Sin lugar.
Jueces concurrentes, Sres. Presidente, Quiñones y Asocia-dos, Hernández, Figueras y Sulzbacher.